*1054We confirm. Initially, upon reviewing the record, we do not find that the minor gaps in the hearing tape or transcript preclude meaningful review (see Matter of Machicote v Bezio, 87 AD3d 763, 764 [2011]; Matter of Smith v Martuscello, 85 AD3d 1516, 1516 [2011], lv denied 17 NY3d 715 [2011]). Moreover, the detailed misbehavior report provides substantial evidence supporting the determination of guilt (see Matter of Darshan v Bango, 83 AD3d 1302 [2011]; Matter of Tafari v Selsky, 38 AD3d 1079, 1079 [2007], lv denied 8 NY3d 816 [2007]). Petitioner’s claim that the misbehavior report was fabricated and the contrary version of events related by him and his inmate witnesses presented a credibility issue for the Hearing Officer to resolve (see Matter of Coleman v Fischer, 87 AD3d 778, 779 [2011]; Matter of Johnson v Goord, 42 AD3d 626, 627 [2007]). Petitioner’s remaining contentions have not been preserved for our review.
Rose, J.R, Spain, Kavanagh, Stein and Egan Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.